HENDERSON, Justice
(specially concurring).
In Northwestern Public Serv. Co. v. Housing, Etc., 320 N.W.2d 515, 517 (S.D.1982), I expressed in my dissent: “State government and muncipal government have a commonality of existence: to serve the people. South Dakota seeks to impose a cannibalistic tax upon one of its political subdivisions.” Furthermore, I expressed along this vein: “Additionally, does it make sense for the State to tax a subdivision of itself which was originally created to provide low-cost services to the needy? Cannibalism is abhorrent in any form.” Northwestern Public Serv. Co., 320 N.W.2d at 518.
The spirit of my dissent in that case is consistent with the majority opinion, although that case pertained to sales and service taxes whereas this case pertains to a municipal corporation and its lessee and lessee’s assign being exempt from real property taxes.
In Northwestern Public Serv. Co., State government, in my opinion, was trying to tax municipal government and I rebelled at such theory. In this case, where the county is trying to tax the municipality, I still rebel as I abhor one political subdivision (county) trying to feed off of another political subdivision (municipality). The economic development project commenced by the City of Custer had an ultimate aim of helping the elderly in a nursing home on property owned by the city. In Northwestern Public Serv. Co., the Housing and Development Commission of the City of Aberdeen, a child of Aberdeen, the State sought to tax electricity furnished to the needy and got away with it. We are promised that the lion shall lay down with the lamb. While here, it would serve domestic tranquillity if the political subdivisions of South Dakota government were lambs in the same flock. No lions.